Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, Figures 1-8 and 10A-13, claims 1-22 and 27 in the reply filed on 01/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1 and 6, the phrase “an article carrier” on line 2 is a double recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 18-20, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arneson (2,687,232).  
As to claim 1, Arneson discloses an article carrier (Fig.s 5-7) comprising a plurality of primary panels (18; 11, 27, 34, 54) for forming a tubular structure and defining an interior of the article carrier, the plurality of primary panels including a first panel (11, 27, 34, 54) and a second panel (18) opposing the first panel.  The carrier further comprises a partition structure (11, 27, 34) for dividing the interior into two or more article-receiving cells, the partition structure being formed from the first panel and having a lateral partition panel (51) hingedly connected at a proximal end to the first panel by a proximal end fold line (42) and hingedly connected at a distal end to a glue panel (50) by a distal end joint, the distal end joint between the lateral partition panel and the glue panel comprises a glue lap/twistable strip (52) extending between and joined with the lateral partition panel and the glue panel.  Arneson further discloses the lateral partition panel has a length defined by a first distance extending between the proximal end fold line (42) of the lateral partition panel and a distal end edge (43) of the lateral partition panel, and the first 
As to claim 2, Arneson further discloses the partition structure comprises a pair of lateral partition panels (47, 51) hingedly connected at their respective proximal ends to the first panel by proximal end fold lines (41, 42) and at their respective distal ends to a common glue panel (50) by distal end joints, and the distal end joint between a first one of the pair of lateral partition panels and the glue panel comprises the glue lap/twistable strip (52).
As to claims 3-4, Arneson discloses the partition structure is inherently capable to be automatically erected when the tubular structure is erected from a collapsed condition (Fig.s 4-7).
As to claim 5, Arneson further discloses the tubular structure comprises an end closed at least in part by one or more bottom panels (12, 14, 16).
As to claim 6, see claims 1-5.
As to claim 18, Arneson further discloses the glue lap/twistable strip (52) is disposed at an elevation vertically offset from the distal end fold line (Fig.s 1-2 & 5-7 show a top of the glue lap/twistable strip disposed at an elevation vertically offset from a top of the distal end fold line).
As to claim 19, see Fig. 1 below.
As to claim 20, Arneson discloses the first lateral partition (51) comprises a proximal portion (adjacent to the fold line 42) connected to the first panel, an intermediate portion joined to the proximal portion, and a distal portion (adjacent to the fold line 43) joined to the intermediate portion, and the proximal and distal portions are disposed at their respective elevations vertically offset from each other.
.

    PNG
    media_image1.png
    303
    650
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arneson.  Arneson discloses a lower part of the glue lap/twistable strip (52; Fig. 1 above) is disposed below the lower end of the distal end fold line.  To the extent that Arneson fails to show the .

Allowable Subject Matter
Claims 8-17 and 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/Primary Examiner, Art Unit 3736